 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDDundee Cement CompanyandLaborers Interna-tional Union of North America,AFL-CIO, LocalUnion No. 613, PetitionerandCarpenters DistrictCouncil of St. Louis and Vicinity,affiliated withUnited Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIO,PetitionerandUnited Ce-ment, Lime & Gypsum Workers InternationalUnion,AFL-CIO,PetitionerandInternationalBrotherhood of Electrical Workers, Local Union350, AFL-CIO, Petitioner.'Cases 14-RC-5655,14-RC-5657, 14-RC-5659, and 14-RC-5704March 18, 1968DECISION ON REVIEW, ORDER, ANDDIRECTION OF ELECTIONBy CHAIRMAN MCCULLOCH, AND MEMBERS BROWN,FANNING, AND JENKINSOn June 6, 1967, the Regional Director for Re-gion 14 issued a Decision and Direction of Electionin the above-entitled proceedings,- in which hedirected elections in separate voting groups of (A )electricalmaintenance employees, (B) mechanicalmaintenance employees, and (C) all productionemployees, including quarry employees, laboratorytechnicians, controlroom technicians, and-time andmaterial coordinators, employed at the Employer'sClarksville,Missouri, plant. Thereafter, the Em-ployer and the Cement Workers filed timelyrequests for review of the Regional Director's deci-sion in which they both assert that he erred in find-ing that the employees in voting groups A and Bmay constitute separate appropriate units, and theEmployer contends that he erred in including thelaboratory technicians, controlroom technicians,and time and material coordinators in voting groupC. The Carpenters and the IBEW filed oppositionto the requests for review as they relate to theirrespective requests for separate units of mechani-calmaintenance employees and electrical mainte-nance employees.On August 30, 1967, the National Labor Rela-tionsBoard by telegraphic order granted therequests for review and stayed the elections pend-ing decision on review. Thereafter, the Carpentersand the IBEW filed, as their briefs on review, thebriefs which they previously filed with the RegionalDirector.The Board has considered the entire record- inthis case with respect to the issues under review, in-'The above-named Petitioners are referred to herein as the Laborers,the Carpenters, the Cement Workers, and the IBEW, respectively2General Drivers, Warehousemen and Helpers Local Union No. 21, af-filiatedwith InternationalBrotherhood of Teamsters, Chauffeurs,eluding the requests for review,- the oppositions,and the briefs on review, and makes the followingfindings:I-The Employer, which is engaged in the manufac-ture and sale of cement, operates one plant in Dun-dee,Michigan, and, at the time of the hearing inApril and May 1967, had nearly completed con-struction of a new plant in Clarksville, Missouri,which alone is involved in these proceedings. Thereisno history of collective bargaining for any of theemployees at the Clarksville plant,The Carpenters petitioned fora unit of mechani-cal maintenance employees, and, in the alternative,sought- a unit of all maintenance employees; theIBEW petitioned for a separate unit of electricalmaintenance employees; the Cement Workers andthe Laborers each petitioned for a unit of produc-tion and maintenance employees and, together withthe Employer and the Intervenors ,2 -opposed thenarrower unit requests.-When fully operational, the Clarksville plant, ac-cording to-the testimony, will be the most highlyautomated bulk cement manufacturing plant in theworld. All aspects of the operations from the ex-traction of the two basic raw materials, limestoneand shale, at the quarry, to the shipment of bulk ce-ment are geared to continuous flow production 24,hours a day, 7 days a week. Each day approximate-ly 4,000 tons of limestone and 2,000 tons of shaleare transported from the quarry to the plant anddischarged into,a primary crusher. From this-pointon the production process is instrumentally con-trolled by electrical, mechanical, thermostatic, andpneumatic devices directed by an electronic com-puter system. After going through the primarycrusher the stone and shale are separately, conveyedto' a secondary crusher. The two basic materials arethen mixed in a proportion and ground in a ball millwhere water and iron or aluminum bearing materi-als are added. The resultant mixture, called, slurry,is- pumped to a slurry basin where it is homogenizedand stored for further processing. The slurry is thenpumped to a rotating. kiln, over 700 feet in lengthand 25 feet in diameter, where the moisture con-tent isreduced by the application of heat toproduce "clinker." The clinker is then conveyed toa stockpile or directly to the cement mills. Gypsumisadded at the cement mills and the materials areground to specified standards to produce cement.The cement is then pumped by pneumatic pressureto storage silos for shipping. At the time of thehearing, clinker was being stockpied as the cementmills were not yet in operation.Warehousemen&Helpers of America, and International Union of Operat-ing Engineers, AFL-CIO, Local No 2, referred to herein as the Teamstersand the Operating Engineers,respectively,intervened in the proceedings170 NLRB No. 66 DUNDEE CEMENT COMPANY423The Employer has less than 100 employees at itsClarksville plant. At the quarry there are 38 to 40employees engaged in extracting and transportingthe limestone and shale with the use of drills, com-pressors, power shovels, loaders, heavy trucks, etc.At the plant, approximately 2 miles from the quar-ry, there are 5 controlroom technicians, 5 laborato-ry technicians, and 5 to 7 material and time coor-dinators, all of whom are salaried; and there are 15to 19 laborers, 14 to 16 mechanical maintenanceemployees, and, 8 electricalmaintenance em-ployees, who are hourly paid. A plant manager isassisted by a plant engineer who is responsible forengineering and maintenance for both the plant andquarry operations. Under the plant engineer is a su-perintendent for mechanical maintenance, a su-perintendent for electricalmaintenance, and amaintenance planning engineer. The maintenanceplanning engineer is over the stores supervisor andthe material and time coordinators. The superinten-dent of electrical maintenance has under him twoday-shift supervisors who give immediate supervi-sion to five electrical maintenance employees. Alsoassisting the plantmanager are a productionmanager and a production superintendent. Thelatter has under him four operations supervisors,one in charge of each shift, who give directions andwork assignments to laborers and maintenance em-ployees.Quarry employees have their own im-mediate supervisor and a quarry superintendent.The controlroom technicians, one of whom is oncontrolroom duty each shift, direct and monitor thecontinuous flow production process by means ofthe IBM computer. When adjustments or changesare required, or when trouble develops, the control-room technician communicates such matters toquarry supervisors or the operations supervisor. Inthe case of plant trouble the operations supervisorassigns laborers, mechanical maintenance men, orelectricalmaintenance -men, either singly or inteams, depending upon the nature of the difficulty,to make' the necessary repairs or corrections. Trou-bles which can be rectified by manual labor, suchas spillage or blockage in the flow of materials, arehandled by laborers alone. If the source of thebreakdown is mechanical, the repairs are made bymechanical maintenance employees. If the troubleis electrical or electronic, the work is done by elec-tricalmaintenance men. Sometimes a team madeup of two or all three-of these classifications of em-ployees i,is assigned to determine whether the sourceof trouble is mechanical, electrical, or electronic. Ifmajor repairs are required, the defective motor orinstrument, is replaced and sent out to a contractshop for repair. In addition to troubleshooting as-signments,, the operations supervisors also makeregular assignments of work, such as preventivemaintenance of all types, instrument maintenance,and janitorial duties.About three-quarters of the time of maintenanceemployees is spent in troubleshooting assignmentsat the plant and quarry; the rest is spent in preven-tivemaintenancework.At the present time,because the plant machinery and equipment wasrecently installed and requires little maintenance,most of the troubleshooting involvesmobilemachinery in use at the quarry. However, it is an-ticipated that during future normal plant operationsmost of it will involve plant machinery and equip-ment.Although the mechanical and electricalmaintenance men each have their, own workshoparea where tools and equipment needed in theirwork are kept, the record does not indicate howmuch of their time is spent working in those areas.In hiring employees for the mechanical main-tenance classification the Employer requires appli-cants to take a mechanical aptitude test. Althoughnot requiring journeyman status,_ it has sought menwith the experience of welders,millwrights,machinists, and automotive mechanics, respective-ly. In the course of time, the Employer expects thatallof its mechanical maintenance employees willdevelop- a combination of skills from these fourcraft areas, in addition to other craft areas, such aspipefitting and bricklaying, in order that they maybe assigned interchangeably to handle its mechani-cal maintenance tasks. At present, it utilizes classesA, B, and C of mechanical maintenance employees,and all incumbents were hired as class B. In the fu-ture it plans to add a class D for those hired withlittle or no experience.The Employer gives applicants for its electricalmaintenance jobs three specially devised tests, twoin electricity, and one in electronics. The Employerhas no apprentice or on-the-job training programfor progression to journeymen -electricians or in-strument repairmen. The Employer classes its elec-tricalmaintenance men as A, B, and C. Two ofthose employed are classified as A, three as B, andthree as C. Shortly after hire one was promoted toclass A upon passing an additional qualifying test.Most of the eight incumbents had previous ex-perience doing electrical work in industry or in themilitary service; at least two had experience in elec-tronic or instrument repair. The Employer plans todevelop the skills of its electrical maintenance em-ployeessothattheymay be assigned in-terchangeably to both electrical and electronictroubleshooting duties. The electrical maintenanceemployees have their own personal tools and haveaccess to test equipment and other tools needed intheir work. They are called upon to analyze electri- 424DECISIONSOF NATIONAL LABORRELATIONS BOARDcal-circuit failures, to replace defective motors, torepair burned out brushes and wires, to do rewiring,to pull conduit, to make minor repairs- on switchgear,generators,alternators,and transformers, andto splice electric -cable.However", as above in-dicated, major electrical repairs are performed byjob contractors because the Employer's electricalmaintenance men have neither the training nor theequipment necessary to do such work. Instrumenta-tion service is likewise contracted out.The Employer's mechanical and electrical main-tenance employees '-and the laborers punch thesame timeclock, are all subject to the directions ofthe operations supervisors, share the same lockerroom and lunchroom,- and, together with quarryemployees, enjoy the same fringe benefits. On thesecond and third shifts, the operations supervisor isthe only, supervisor present in the plant. However,maintenance problems beyond his ability to solveare referred to off duty-maintenance supervisors.The Regional Director found that the Employer'smechanical maintenance employees are not a truecraft group, as they exercise- skills related to manydifferent, crafts and do not exercise the gamut ofcraft skills of millwrights. No request for review wasmade as to this finding: As to the requested electri-calmaintenance employees, without making aspecific finding as to whether they were a true craftgroup, the ' Regional Director found that, as theywere not interchanged with other employees and"are separately supervised and are the only groupwhich exercises' electrical and electronic skills,"they 'can constitute a separate appropriate unitAlso, in accord with the Carpenters alternativerequest, he concluded that both the mechanical andelectricalmaintenance employees, in the absenceof a bargaining history on a broader basis, can con-stitutean appropriate - maintenance departmentunit. Consistent with these findings he directed' self-determination elections for voting groups A and B.We are -unable to conclude from the record thatthe electricalmaintenanceemployees here involvedconstitute -a true craft group of electricians. `It -isclear that, like the mechanical maintenance em-ployees, in order 'to perform the functions requiredof them for the maintenance of the Employer's au-tomated production process, none - of them isrequired to be a journeyman in a particular craft,and they-do -not in fact exercise the gamut skills ofany craft.Nor do we agree with the RegionalDirector that they can constitute a separate ap-propriate unit by reason of separate supervision andtheir specialized functions.Most of their work istroubleshooting -in nature, involving application ofcertain basic principles of electricity or electronics;they are supervised in part by operations super-visors; and they frequently work in close conjunc-tion with mechanical maintenance employees andlaborers in production areas, both in the plant andthe quarry.Finally, we do not find record support for the Re-gionalDirector's conclusion that the -mechanicaland electricalmaintenance employees can con-stitute a separate appropriate maintenance depart-ment unit under the principles set forth inAmericanCyanamid Company,131 NLRB 909. In view of thehigh degree to which the troubleshooting main-tenance functions performed-by these maintenanceemployees are integrated with the Employer's auto-mated cement manufacturing process, the extent towhich they receive supervision from operations su-pervisors, and the substantial amount of plant main-tenance work done by the laborers, we find that themechanical and electrical maintenance employeesdo not constitute a readily identifiable group ofmaintenance employees with a distinct communityof interest apart from other employees. -Accordingly, as we have found the unit requestsof the IBEW and the Carpenters to be inap-propriate, we shall dismiss their petitions. And wefind the overall production and maintenance unitsought by the Cement Workers and the Laborers tobe appropriate.-Turning to the -unit placement issues underreview, the Regional Director included in therequested overall unit the controlroom techniciansand the laboratory technicians on the bases that,although technical employees within theBoard'sdefinition, their duties are primarily concerned withthe production process; and that, contrary to theEmployer's contention, the controlroom techni-cians were not supervisors as defined in the"Act. Healso' included in such unit - the time and materialcoordinators on the basis of his finding that theyare plant clerical employees. The Employer con-tends that the facts require findings that the con-trolroom technicians are supervisors and that theemployees in all three classifications do not share asubstantial community of interest with productionand maintenance employees. '-Thecontrolroom techniciansare high school grad-uates who have passed-verbal comprehension andmechanical aptitude tests and have received on-the-job -training for about 1 year at the Employer'sDundee plant. They have been given a 10-day train-ing course by IBM to prepare them for their workon the unique computer utilized at the Clarksvilleplant and will continue their training on the job forat least a year before they are considered asqualified. There is one controlroom technician oncontrolroomdutyeach shift.The Employertestifiedthat- for continuous operations its ex- DUNDEE CEMENT COMPANY425periencehas shown that approximately 4-1/2 menare needed to fill a position. Thus, it anticipatesthat, in part to supplement its staff of four opera-tions supervisors and in part to enhance their train-ing, one of the five controlroom technicians, on arotational basis, will be assigned part of his time towork as an operations supervisor.Thelaboratory techniciansare also high schoolgraduates who had received 8 months of on-the-jobtrainingat the Employer's Dundee plant. Aroundthe clock, on an hourly or 2-hourly basis, theymake X-ray spectrographic tests to determine thequality of product being produced and, by use of aformula, ascertain what additions, if any, are neces-sary to maintain quality specifications. The infor-mation thus derived is relayed to the controlroom.There are also two day-shift laboratory technicianswho perform physical tests on the product. Theyare being trained so that they may, on occasion, actas substitutes for controlroom technicians and mayprogress to that classification.Both classifications of technicians in the courseof their normal duties have little contact with thelaborers,maintenance men, or quarry employees.However, in view of the close direct relationship oftheir functions with, production, we find, in agree-ment with the Regional Director, that they have acommunity of interest with production and main-tenance employees sufficient to warrant their inclu-sion in the same unit.'As to thetime and material coordinators,therecord amply demonstrates that, as found by theRegionalDirector, they are plant clerical em-ployees. They are therefore properly included inthe requested overall unit in accord with theBoard's established practice of including this typeof employee in production and maintenance unitsin caseswheretheir unit placement is in dispute.Accordingly,we find that the following em-ployees constitute a unit appropriate for the pur-poses of collective bargaining within the meaning ofSection 9(b)'of the Act:All production and maintenance employees ofthe'Employer at its Clarksville, Missouri, plant,including quarry employees, laboratory techni-cians, controlroom technicians, and time andmaterial coordinators, but excluding officeclericalemployees, professional employees,guards, and supervisors as defined in the Act.ORDERIt is hereby ordered that the petitions filed inCases 14-RC-5657 and 14-RC-5704 be, and theyhereby are, dismissed.[Direction of Election' omitted from publica-tion.]Member Fanning,dissenting:This isinitial organization;severance is not in-volved.There has been no bargaining for em-ployees at this vast, new, automated cement manu-facturing facility. In fact, at the time of hearing theelectrical construction contractor was still complet-ing its work, apparently employing 50 journeymen.Representation for groups of electrical main-tenance, mechanical maintenance, and productionand maintenance employees is being sought, andthe Regional Director directed elections in separatevoting groups of electrical maintenance employees,mechanical maintenance employees, and produc-tion employees. At the quarry, some distance fromthe plant, the ` employee complement is a produc-tion group. At the plant, however, where the main-tenance employees work almost entirely, thecom-puteris the production force.' Except for laborers,there are only maintenance employees at the plant,plus 10 salaried technicals and 7 salaried plant cler-icals.These salaried technicals and clericals shareplant facilities with the supervisory staff and havesimilar fringe benefits.In this context my colleagues say that the Re-gional Director was incorrect in his conclusion thatthe electrical maintenance employees are entitledto a self-determination election based on theirdistinct electrical and electronic skills and theirseparatesupervision,and that the RegionalDirector also erred in finding that the remainingmaintenance employees,or the maintenance de-partment as a whole should the electrical group notselect their craft petitioner, are entitled on initialorganization to be represented separately. Separatefrom the computer they shall not be!Icannot agree. It is unrealistic to conclude thatthese eight maintenance electricians, who receivethe highest hourly pay at this facility, who were'We are not persuaded, from the record as a whole, that controlroomtechnicians regularly and substantially work as operations supervisors.Furthermore, the directions which the controlroom technicians give tooperations or quarry supervisors are dictated by the control mechanismsand do not, in .our opinion, constitute responsible direction of employees.We therefore affirm the Regional Director's finding, on the record beforeus, that their exercise of supervisory authority is sporadic and that they arenot supervisors as defined in the Act'An election eligibility list,containing the names and addresses of all theeligible voters,must be filed by the Employer with the Regional Directorfor Region 14 within 7 days after the date of this Decision and DirectionofElection The Regional Director shall make the list available to all partiesto the election No extension of time to file this list shall be granted by theRegionalDirector except in extraordinary circumstances. Failure tocomply with this requirement shall be grounds for setting aside the electionwhenever proper objections are filedExcelsior Underwear In( ,156NLRB 12365The computer was so characterized by the vice president who designedthe facility and is in charge of labor relations and personnel 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDgivenwrittenexaminations and then carefullyscreened for electrical and/or electronic experiencebefore being hired,' and who do only electricalwork under their own three supervisors,' do not ex-ercise craft skills recognizable on the contemporaryscene. The "major repairs" which they are said notto do are obviously not feasible with so small anemployee complement.8 The troubleshooting theywill do, which my colleagues seem to dismiss asrun-of-the-mill despite the admitted involvement of"basic, principles of electricity or electronics," isdescribed by the plant's chief electrical engineer interms reflecting the involvement of skills.' Finally,we have in this group of electrical maintenance em-ployees no hapless interloper whose skills arequestionable because he was previously a fisher-man.10Nor can I agree that the maintenance group as awhole is less than "readily indentifiable." Theirdistinct skills and supervision are well within thosecontemplated inAmerican CyanamidandCrownSimpson.ttThe computer being inanimate, it is ab-surd to conjure for them integration with- the auto-mated "process." The shop in which they work andthe equipment it includes are designed for the seri-ous business of maintainingthe machinery at thiscomplex plant.12 And the "operation supervisors"-one per shift-who are said by my colleagues todestroy the ingredient of sep-rate supervision formechanicalmaintenance employees are in factknown by the mechnical maintenance employeesthemselves as "'maintenance supervisors,"13 and aredirected by the plant engineer. Like the 8 electricalmaintenanceemployees, the 14 mechanical main-tenance employees were hired for specific craftskills sought by the plant engineer.l4 Again, nofisherman.An apprenticeship system, not men-tioned by my colleagues, is planned for those hiredin the future. Such a system, requiring-a period of4-1/2 years to complete, exists at the Dundee,Michigan, plant. Finally, the pay scale of thesemechanical maintenance employees is only slightlybelow that - of the electrical maintenance em-ployees.Thus the computerization of production at thisplant has resulted in a mainten, nce force complete-ly distinctive, even apart from their gay, identityinghats:green for mechanical maintenance, andorange for electrical maintenance. To 'deny theseelectricalmaintenanceemployeesand thesemechanicalmaintenance employees, each withdistinctive-plant functions and minimal contact withother employees, the opportunityat the outsettoselect a representative of their own choosing, in myview, is not apt to contribute to industrial stability.The assumption that an overall bargaining unit soestablishedwill insurestability,whereas -two orthreebargaining unitswillnot,has not beendemonstrated here.One may ask how this case differs fromDuPont,162 NLRB 413, where the electricians spent 90cThe employment applications in evidence show that all but one had atleast 4 years experience in electricity or electronics,frequently in theArmed Forces,and on high voltage equipment according to the chief elec-trical engineer The experience of three of these ranged from 10 to 15 to 18years The one who had only 2 years of electrical work got this experiencewith the construction contractor at the facility's office building,and had-also had a semester of college training in mechanical drafting and a coursein radio and television repair.'The superintendent of electrical maintenance and two electrical super-visors work the day shift,when five of the eight maintenance electriciansare on duty Seven of the eight constantly rotate shifts Although the Em-ployer plans no apprenticeship program as such for electricians,training onthe job and a time schedule for progressionfrom "C"to "A" is contem-plated, perhaps along the lines of that in effect at the Dundee,Michigan,facility,that is, 6 years"The planned use of outside contractors for majorrepair workis admit-tedly affected by lack of"that much manpower" and lack offacilities forjobs like rewinding motors, repairing fans of more than 1000 hp,or repair-ing the possible destruction of an entire bank of cables This engineer,who designed the Clarksville facility from the standpointof electrical control and instrumentation,described the electrical and elec-tronic skills required as followsthe ability to troubleshoot,the ability to find the missing link, so tospeak, in a circuit that will not work, and diagnose why a circuit won'twork,to test electronic components, and isolate that one which is notfunctioning and replaceit, to read aschematic diagram, to read anelectronic drawing,to isolate problems,the use of test equipment,oscilloscopes,voltmeter, meggerSeeTimber ProductsCompany, Division of CypressMines Corporation,164 NLRB1060, fn 8 and fn 19" AmericanCyanamid,131 NLRB 909,where the Board reversed a priorBoard decision in 130 NLRB I, and found that the maintenance group hadnot lost its identity as a function separate from production because of theintegrated character of the employer's operation Surely my colleaguescannot seriously contend in this case that the degree of automation evidentin this computer operation (which has really accentuated the separateidentity ofmaintenanceemployees) has causedthe maintenancepersonnelto lose identity That would be too cruel an interpretation of the caveatconcerning industrial advancement which appears at the end of theAmer-ican CyanamiddecisionCrown Simpson Pulp Company,163 NLRB 796,also relied on by the Regional Director, was a panel decision-in whichMembers Jenkins and Zagoria joined me This case seems to have beenmisunderstood by the employer In it the Board simply said that the main-tenance department unit at that plant was also appropriate if the electricalcraft petitioner preferred to go to election in that unit"The plant engineer, who approves the hiring of all maintenance per-sonnel and administers the department, described the maintenance shop asa room 120 feet by 250 feet, with three bays, two with overhead cranesOne bay has "heavy sheetmetal equipment,rollingmill, ironworker,shaper, shears, hydraulic press, cct " Mechanical maintenance employeeswill be required to operate all this equipment Another bay is for overhaul-ing mobile equipment and pumps The third bay is for the personal workbenches of the men One end of the maintenance shop is fenced off as ashop for the electrical maintenance people"Two mechanicalmaintenanceemployees so testified In addition tothe plant engineer, there is a mechanical superintendent on the day shiftwhen 6 to 10 of the mechanical maintenance employees are on duty Twomechanical maintenance employeescoverthe afternoon,and two the nightshiftAll rotate11The plant engineer testified that although he did not hire on the basisof a journeyman card, he did try, out of 14 to be hired, to get "4 menprimarily as welders, 4 good millwrights, 4 good machinists, experienced,and 4 good mechanics, primarily an auto mechanic, heavy equipment",also that these men "will have to carry out every function of maintenancewhich is in pipefitting,boilermaker work, welder work, millwright work,carpentry work, anything that comes along," including a hole in the roof orthe bricking of the kiln DUNDEE CEMENT COMPANY427percent of their time doing preventive maintenancein production areas-a condition which requiredthat they synchronize their work with productionemployees-and acquired their skills through on-the-job training.as a highly integratedmanufacturing process;in addition,there were ac-tually production employees with whom the main-tenance employees had frequent contact.Ofcourse,no overall unit,was being sought in thatcase-a beneficial posture which looms more andmore important in this shrunken area of separateunits for distinct skills.One may ask how this case differs fromGeorgiaPacific,156 NLRB 946,whereallemployees werebeing sought on initial organization and where elec-tricians hired on the basis of ability and doing onlyelectrical work even when working alongside othermaintenance employees were accorded self-deter-mination elections;or how it differs fromUnionCarbide Corporation,Chemicals;Division,156 NLRB634, wheretwo voting groups of skilled employees(instrumentrepairmen;plumber-pipefitters-wel-ders),each with 18 months on-the-job training,were given self-determination before inclusion in aproduction and maintenance unit;or,for thatmatter,how it differs fromBonwit Teller,Inc.,159NLRB 759, ' wherethe request for a departmentstore nonselling unit, `,`complicated"by the petitionfor a storewide unit, was nonetheless granted andthe nonselling employees given self-determinationbecause of "sufficient differences" between theirwork and that of selling employees.Iam unable to distinguish this case from thosecited above. I strongly urge the retention of theself-determination principle in the highly importantarea of initial organization so that collective bar-gaining can proceed from a base that reflects em-ployee desires expressed democratically throughthe election process. I think this is more likely toproduce a stable bargaining relationship and con-tribute to industrial peace than will the impositionof a unit which this Board finds attractive but whichmany of the employees-particularly those withdistinct skills-obviously do not.Section 9(b) still requires the Board to decide:... in each case whether, in order to assure toemployees the fullest freedom in exercising therights guaranteed by this Act, the unit ap-propriate for the purposes of collective bar-gaining shall be the employer unit, craft unit,plant unit, or subdivision thereof.If this guideline for Board creation of units is nowto be ignored on initial organization, there is ampleprecedent to suggest it is even less likely to be ad-hered to by this Board in the disposition of sub-sequent representation issues.15Iwould affirm the Regional Director. Ac-cordingly, I dissent from my colleagues' decision inthis case."Cf Mallinckrodt Chemical Works, Uranium Division,162 NLRB 387,Holmberg, Inc.,162 NLRB 407,Universal Form Clanip, Co,163 NLRB184,Pervel Industries, Inc,163 NLRB 1037,Timber Products,164 NLRB1060,Alton Box Board Company,164 NLRB 918,Allied Chemical Corpora-tion,National AnilineDivision,165 NLRB 235,Allen-Bradley company,I68 NLRB 15,Mobil Oil Corporation,169 NLRB 259,Trico Products,169 NLRB 287